IN THE DISTRICT COURT OF APPEAL
                                 FIRST DISTRICT, STATE OF FLORIDA

STATE OF FLORIDA; THE            NOT FINAL UNTIL TIME EXPIRES TO
FLORIDA DEPARTMENT OF            FILE MOTION FOR REHEARING AND
HEALTH; JOHN H.                  DISPOSITION THEREOF IF FILED
ARMSTRONG, M.D., IN HIS
OFFICIAL CAPACITY AS             CASE NO. 1D15-3048
SECRETARY OF HEALTH FOR
THE STATE OF FLORIDA; THE
FLORIDA BOARD OF
MEDICINE; JAMES ORR, M.D.,
IN HIS OFFICIAL CAPACITY AS
CHAIR OF THE FLORIDA
BOARD OF MEDICINE; THE
FLORIDA BOARD OF
OSTEOPATHIC MEDICINE;
ANNA HAYDEN, D.O., IN HER
OFFICIAL CAPACITY AS CHAIR
OF THE FLORIDA BOARD OF
OSTEOPATHIC MEDICINE; THE
FLORIDA AGENCY FOR
HEALTH CARE
ADMINISTRATION; AND
ELIZABETH DUDEK, IN HER
OFFICIAL CAPACITY AS
SECRETARY OF THE FLORIDA
AGENCY FOR HEALTH CARE
ADMINISTRATION,

     Appellants,

v.

GAINESVILLE WOMAN CARE
LLC, et al.,

     Appellees.
_____________________________/
Opinion filed April 4, 2017.

An appeal from the Circuit Court for Leon County.
Charles A. Francis, Judge.

Pamela Jo Bondi, Attorney General; Denise M. Harle, Deputy Solicitor General; and
Blaine Winship, Special Counsel, Tallahassee, for Appellants.

Richard E. Johnson of the Law Office of Richard E. Johnson, Tallahassee; Benjamin
James Stevenson, American Civil Liberties Union Foundation of Florida, Pensacola;
Nancy Abudu, American Civil Liberties Union Foundation of Florida, Miami;
Jennifer Lee, Susan Talcott Camp, and Julia Kaye, American Civil Liberties Union
Foundation, New York, New York, pro hac vice, for Appellee Gainesville Woman
Care, LLC; Autumn Katz and Tiseme Zegeye, Center for Reproductive Rights, New
York, New York, pro hac vice, for Appellee Medical Students for Choice.




         ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

      The 2015 amendment to Florida’s informed consent law for termination of

pregnancies, section 390.0111(3)(a) of the Florida Statutes, created a 24-hour

waiting period. We previously reversed the trial court’s temporary injunction against

implementation of the amendment, because we found the injunction order deficient

both factually and legally. State v. Gainesville Woman Care LLC, 187 So. 3d 279

(Fla. 1st DCA 2016). The Florida Supreme Court quashed that decision, remanding

“with instructions that the temporary injunction and accompanying stay . . . remain

in effect pending a hearing on Petitioners’ request for a permanent

injunction.” Gainesville Woman Care, LLC v. State, 42 Fla. L. Weekly S183a (Fla.
                                         2
Feb. 16, 2017). We therefore remand this matter to the trial court for further

proceedings as directed by the supreme court.


B.L. THOMAS and KELSEY, JJ., and STONE, WILLIAM F., Associate Judge,
CONCUR.




                                        3